DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-16/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument, that the reference discloses a micropump instead of a pressures sensor. The examiner respectfully submits that the claims do not explicitly disclose any sensing or measuring by the device and that the phrase “pressure sensor” mainly appears in the preamble of the claims. Only claim 7 discloses that the measured capacitance is converted into a pressure. However, the pressure values can be determined through known calibration methods by one of ordinary skill in the art. 
The examiner respectfully agrees that the previously cited prior arts do not teach that “the second set of ports disclosed in an alternating relationship with the first set of ports”. However, Bennett clearly teaches this alternating relationship. 
Claim Objections
Claim 12 is objected to because of the following informalities:  the second “a third body” in the claim should be corrected to—the third body—. The second “a third port” should be corrected to—the third port— . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 14, 19, the phrase “a solid portion of the body” is a relative and an ambiguous term. The term “solid” is not defined by the claims. This word may be interpreted as either (1) being made firmly and well, which is a relative term of degree, or (2) having no break or interruption. For examination purposes, this limitation will be interpreted according to (2). Further clarification is respectfully requested.
Regarding claim 4, the limitations of “a first set of the electrodes on the plurality membranes” and “a second set of the electrodes on the plurality of membranes” is ambiguous and lacking antecedent basis. Claim 1 recites “a corresponding electrode layer” over a surface of each of the plurality of membranes but does not discuss a plurality of electrodes associated with particular plurality of membranes. Thus, it is unclear whether (3) electrodes of the first and second sets of electrodes would be disposed over a same surface of each particular plurality of membranes or (4) electrodes from different sets would be disposed over different surfaces of different membranes being associated with first and second set of ports or first and second plurality of compartments. Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet et al. (U.S. Pat. No. 8,841,820) (hereafter Bennett) in view of Cabuz (U.S. Pat. No. 6,889,567) (hereafter Cabuz).
Regarding claim 1, Bennett teaches a micro pressure sensor comprises: 
a plurality of membranes (i.e., a series of generally parallel space-apart bimorph plates 12’, 26, 40, 42…) (see Fig. 3), the plurality of membranes disposed in the chamber (see Fig. 3), anchored between the first pair of opposing walls of the body to provide plural compartments within the chamber (i.e., the fluid chambers) (see Fig. 3); 
a first set of ports (i.e., first hinge 32 may comprise a first fluid port 33, second hinge may comprise a second fluid port 46, etc.) (see Fig. 3) coupled to a first plurality of the plural compartments (i.e., first set of fluid chambers 14’, 34…) (see Fig. 3), the first set of ports disposed in corresponding portions of a first one of the first pair of opposing walls of the body (i.e., on the side of the source of working fluid 18’) (see Fig. 3), with a second one of the first pair of opposing walls of the body being a solid portion of the body (see Fig. 3); and 
a second set of ports for fluid access (i.e., third fluids 48 configured to provide fluid flow communication between the third fluid chamber 28 and the heat exchange fluid source) (see Fig. 3), the second set of ports disposed in an alternating relationship with the first set of ports (see Fig. 3), and with the second set of ports coupled to a second different plurality of the plural compartments (i.e., second set of fluid chambers 16’, 28…) (see Fig. 3), the second set of ports disposed in corresponding portions of the second one of the first pair of opposing walls of the 
Regarding the body, Cabuz teaches a body having a first pair of opposing walls (i.e., inlet header 32 and outlet header 34) (see Fig. 1) and a second pair of opposing walls that are orthogonal to the first pair of opposing walls (i.e., fourth layer 146 and fifth layer 150) (see Fig. 3). In view of the teaching of Cabuz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the headers and the outer protective layers in order to protect the device but reducing its direct exposure to dust and other external contaminant particles.
Regarding the electrode layer, Bennett as modified by Cabuz as disclosed above does not directly or explicitly teach that that that each membrane having a corresponding electrode layer over a surface thereof. Instead, Bennet teaches that the piezoelectric plate response to application of voltages of alternating polarity across the plate (see Bennett’s Column 4, lines 30-52). Furthermore, Cabuz teaches that that each membrane having a corresponding electrode layer over a surface thereof (i.e., diaphragm electrode 102 is connected to the diaphragm conductive material 88, first layer electrode 100 coupled to first layer conductive surface 80, and second layer electrode 106 is electrically coupled to second layer conductive layer 94. Each of the layers 80, 88, and 94 have one or more conductive surfaces, which would constitute a conductive electrode layer) (see Column 4, line 21, to Column 5, line 44; and Fig. 2). In view of the teaching of Cabuz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used either piezoelectric plates or conductive diaphragms having electrode layers in order to actuate the displacement of the diaphragms or membranes to affect the flow of fluids in the chambers. One of ordinary skill in 
Regarding claim 2, Bennett as modified by Cabuz as disclosed above does not directly or explicitly teach a pair of end caps connected to the body to confine the chamber. However, Cabuz teaches a pair of end caps connected to the body to confine the chamber (i.e., fourth layer 146 and fifth layer 150) (see Fig. 3). In view of the teaching of Cabuz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the the end caps in order to protect the device but reducing its direct exposure to dust and other external contaminant particles.
Regarding claim 3, Bennett teaches that the first set of ports are inlets and are configured to be coupled to a fluid source at a source pressure (i.e., hot working fluid 18’) (see Fig. 3) and the second set of ports are outlets and are configured to be coupled to a reference pressure (i.e., sources of heat transfer fluid 20’) (see Fig. 3).  
Regarding claim 5, Bennett teaches that each port of the first set of ports and each port in the second set of ports are staggered with respect to a preceding one of the respective first set of ports and second set of ports (see Fig. 3).  
Regarding claim 8, Bennett teaches that the micro pressure sensor is configured to be driven by a fluid flow at a pressure, with the fluid directed into the first set of ports that are inlets causing the plural membranes disposed in the chamber to flex according to pressure differences between the fluid flow pressure and a reference pressure applied to the second set of ports that are outlets (see Column 4, lines 31-67).  
Regarding claim 9, Bennett teaches that a fluid flow at a pressure out of the first set of ports causes a first one of the plural compartments coupled to one of the first ports to compress, and causes at least one compartment adjacent the one of the plural compartments to expand 
Regarding claim 10, Bennett teaches that a fluid flow at a pressure into the first set of ports causes a first one of the plural compartments coupled to the one of the first ports to expand, and causes at least one compartment adjacent one of the plural compartments to compress substantially simultaneously for an overpressure mode where the fluid flow pressure is greater than a reference pressure (see Column 4, lines 31-67).   
Regarding claim 11, Bennett teaches a micro pressure sensor comprising: a first micro pressure sensor module comprising: a first body defining a first compartment (i.e., working fluid chamber 14’) (see Fig. 3) and having a single first port defined in a wall of the first body (i.e., first fluid port 33) (see Fig. 3); a first membrane attached to a surface of the first body (i.e., bimorph piezoelectric plate 12’) (see Fig. 3); a second micro pressure sensor module arranged in a stack with the first micro pressure sensor module, the second micro pressure sensor module, comprising: a second body defining a second compartment (i.e., fluid chamber 28) (see Fig. 3) and having a single second port defined in a wall of the second body (i.e., fluid port 48) (see Fig. 3), which wall opposes the wall having the single first port (see Fig. 3); a second membrane attached to a surface of the second body (i.e., bimorph piezoelectric plate 26) (see Fig. 3); and with the second membrane in combination with the first membrane and the first body enclosing the first compartment (see Fig. 3); but does not explicitly teach a first electrically conductive electrode on a major surface of the first membrane and a second electrically conductive electrode on a major surface of the second membrane. 
Regarding the electrodes, Cabuz teaches a first electrically conductive electrode on a major surface of the first membrane (i.e., diaphragm electrode 102 is connected to the diaphragm conductive material 88, first layer electrode 100 coupled to first layer conductive surface 80, and second layer electrode 106 is electrically coupled to second layer conductive layer 94. Each of the layers 80, 88, and 94 have one or more conductive surfaces, which would 
Regarding claim 12, Bennett teaches a third micro pressure sensor module arranged in the stack with the first micro pressure sensor module and the second micro pressure sensor module, the third micro pressure sensor module comprising: a third body having a third port in the third body (i.e., working fluid port 46) (see Fig. 3); a third body defining a third compartment (i.e., fluid chamber 34) (see Fig. 3) and having a third port defined a wall of the third body (i.e., working fluid port 46) (see Fig. 3); a third membrane attached to surfaces of the third body (i.e., bimorph piezoelectric plate 40) (see Fig. 3); and with the third membrane in combination with the second membrane and the second body enclosing the second compartment (see Fig. 3); but does not explicitly teach a third electrically conductive electrode on a major surface of the third membrane.  
Regarding the third electrically conductive electrode, Bennett as modified by Cabuz as disclosed above does not directly or explicitly teach the third electrode. However, Cabuz teaches a third electrically conductive electrode on a major surface of the third membrane (i.e., 
Regarding claim 13, Bennett teaches that the first and third ports are source ports that are fed by a fluid at a source pressure (i.e., hot working fluid 18’) (see Fig. 3) and the second port is a reference port fed by a fluid at a reference pressure (i.e., sources of heat transfer fluid 20’) (see Fig. 3).  
Regarding claim 14, Bennett teaches that the first port is on a first wall of the first body and remaining walls of the first body are solid walls (see Fig. 3).  
Regarding claim 15, Bennett teaches that the second port is on a first wall of the second body and remaining walls of the second body are solid walls (see Fig. 3).  
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet et al. (U.S. Pat. No. 8,841,820) (hereafter Bennett) in view of Cabuz (U.S. Pat. No. 6,889,567) (hereafter Cabuz) and in further view of Wang et al. (U.S. Pat. No. 7,216,048) (hereafter Wang)
Regarding claim 6, Bennett as modified by Cabuz as disclosed above does not directly or explicitly teach a capacitance measurement circuit that is electrically coupled to the electrode layers on the membranes. However, Wang teaches a capacitance measurement circuit (i.e., control system 120 to apply voltage differential across the electrodes and may include a 
Regarding claim 7, Bennett as modified by Cabuz and Wang as disclosed above does not directly or explicitly teach a controller that is fed from the capacitance measurement circuit and that converts measured capacitance into a pressure.  
Regarding the controller, Wang teaches a controller that is fed from the capacitance measurement circuit and that converts measured capacitance into a pressure (i.e., control system 120 to apply voltage differential across the electrodes and may include a processor to calculate the unknown differential pressure using the final calibration graph, table, or equation, so that capacitance as a function of differential pressure is measured for a plurality of sample pressure sensors) (see Column 4, line 16, to Column 7, line 30; and Fig. 2). In view of the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a capacitance measurement unit/processor in order to determine the unknown differential pressure at the measured capacitance value, so as to provide calibrated and more accurate measurements. 
 Regarding claim 16, Bennet as modified by Cabuz as disclosed above does not directly or explicitly teach that the micro pressure sensor is coupled to a capacitance measurement circuit. However, Wang teaches a capacitance measurement circuit (i.e., control system 120 to apply voltage differential across the electrodes and may include a processor to calculate the unknown differential pressure using the final calibration graph, table, or equation, so that capacitance as a function of differential pressure is measured for a plurality of sample .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet et al. (U.S. Pat. No. 8,841,820) (hereafter Bennett) in view of Cabuz (U.S. Pat. No. 6,889,567) (hereafter Cabuz) and in further view of Bell (U.S. Pat. No. 5,165,281) (hereafter Bell)
Regarding claims 17 and 18, Bennett as modified by Cabuz as disclosed above does not directly or explicitly teach that the first and second membranes and corresponding electrodes are patterned to affect the flexibility of the first and second membranes (claim 17), wherein patterns to affect the flexibility of the first and second membranes include a channel in the membrane material and a meandered conductor as the electrode (claim 18).  
Regarding the patterning, Bell teaches that the first and second membranes and corresponding electrodes are patterned to affect the flexibility of the first and second membranes (claim 17) (i.e., the ceramic diaphragm 26 includes a pressure side concavity 28 defined by an outer shoulder 29, such that the central region of the diaphragm 26 very much more deflectable than the outer shoulder 29, so that the peripheral flange 32 defined outside the outer shoulder 29 has very low deflection under the the high pressures to be encountered) (see Column 3, line 45, to Column 4, line 3), wherein patterns to affect the flexibility of the first and second membranes include a channel in the membrane material (i.e., the ceramic diaphragm 26 includes a pressure side concavity 28 defined by an outer shoulder 29, such that the central region of the diaphragm 26 very much more deflectable than the outer shoulder 29, so that the peripheral flange 32 defined outside the outer shoulder 29 has very low deflection under the the high pressures to be encountered) (see Column 3, line 45, to Column 4, line 3) and a meandered conductor as the electrode (claim 18) (i.e., central sensor electrode 40 and other .
 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cabuz (U.S. Pat. No. 6,889,567) (hereafter Cabuz)  in view of Cabuz (U.S. Pat. No. 5,836,750) (hereafter Cabuz ‘750).
Regarding claim 19, Cabuz teaches a micro pressure sensor comprises: a body (i.e., pump channel 130) (see Fig. 3) having a plurality of walls (i.e., pump channel 130 is formed of first layer 72, second layer 74, and third layer 144) (see Fig. 2) that define a chamber (i.e., chamber 60) (see Fig. 3); a plurality of membranes (i.e., first diaphragm layer 70 and second diaphragm layer 71) (see Fig. 3) each having a corresponding electrode layer over a surface thereof (i.e., diaphragm electrode 102 is connected to the diaphragm conductive material 88, first layer electrode 100 coupled to first layer conductive surface 80, and second layer electrode 106 is electrically coupled to second layer conductive layer 94. Each of the layers 80, 88, and 94 have one or more conductive surfaces, which would constitute a conductive electrode layer) (see Column 4, line 21, to Column 5, line 44; and Fig. 2), the plurality of membranes disposed in the chamber and anchored between two of the plurality of walls of the body forming plural compartments within the chamber (i.e., pumping chamber 60 can be formed by sandwiching together first layer 73 over diaphragm 70 over second layer 74, thereby trapping diaphragm 70 between the upper and lower layers) (see Column 4, line 21, to Column 5, line 44; and Fig. 2); a set of inlets coupled to a first set of the plural compartments (i.e., inlet 62) (see Fig. 3), the set of inlets disposed in corresponding portions of a first one of the plurality of walls of the body (see Fig. 3); and a set of outlets coupled to a second different set of the plural compartments (i.e., 
Regarding the remaining walls being solid, Cabuz ‘750 teaches that the set of inlets disposed in corresponding portions of a first one of the plurality of walls of the body (i.e., inlet lateral conduits 35 are formed on the left side of the mesopump body 21) (see Fig. 1 and 3), with remaining walls of the plurality of walls of the body being a solid portion of the body (see Fig. 1 and 3); and that the set of outlets disposed in corresponding portions of another one of the plurality of walls of the body see (i.e., inlet lateral conduits 37 are formed on the right side of the mesopump body 21) (see Fig. 1 and 3), with the first one of the plurality of walls of the body and remaining walls, excluding the another one of the walls, of the plurality of walls of the body being a solid portion of the body (see Fig. 1 and 3). In view of the teaching of Cabuz ‘750, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the mesopump sensor having a lateral inlet on one side of the body and another lateral outlet on the opposing side of the body in order to form a mesopump having a higher electrical-to-pneumatic conversion efficiency, so as to dramatically increase the capabilities and effectiveness of systems that detect chemical, biological, explosives and other agents.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855